 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                              UNITED STATES DISTRICT COURT
12                             WESTERN DISTRICT OF WASHINGTON
13                                    SEATTLE DIVISION
14
15   INTERNATIONAL INSURANCE                            NO. C19-44 RSM
16   COMPANY OF HANNOVER SE UK
17   BRANCH, CERTAIN UNDERWRITERS AT                    STIPULATION AND [PROPOSED]
18   LLOYD’S LONDON, Subscribers to                     ORDER RE-NOTING MOTIONS FOR
19   Certificate No. CDB15/YFCP01/002,                  SUMMARY JUDGMENT AND
20                                                      REVISING BRIEFING SCHEDULE
21                      Plaintiff,
22
23            v.                                        DKT. 28 RE-NOTED TO AUGUST 30,
24                                                      2019
25   UNITED SPECIALTY INSURANCE
26   COMPANY and KNIGHT SPECIALTY                       DKT. 31 RE-NOTED TO SEPTEMBER 13,
27   INSURANCE COMPANY,                                 2019
28
29                      Defendants.
30
31
32
33                                          STIPULATION
34
35           COME NOW the parties, by and through their respective undersigned counsel of record,
36
37   and pursuant to LCR 7(d)(1) and (k), hereby stipulate and agree as follows:
38
39           1.     Plaintiffs’ Motion for Summary Judgment (Dkt. No. 28) is re-noted to August 30,
40
41   2019.
42
43           2.     Plaintiffs’ Reply will be due on August 30, 2019.
44
45


     STIPULATION AND ORDER RE-NOTING MOTIONS FOR                   * 2 5' 2 1      600 University Street
     SUMMARY JUDGMENT AND REVISING BRIEFING                           7 ,/' ( 1    Suite 2915
     SCHEDULE - 1                                                   7+ 2 0 $ 6     Seattle, WA 98101‐4172
     No. 2:19-cv-00044 RSM                                         & 2 5 ' ( //    206.467.6477
 1          3.     Defendants’ Motion for Summary Judgment on All Claims (Dkt. 34) is re-noted
 2
 3   to September 13, 2019.
 4
 5          4.     Plaintiffs’ Response to Defendants’ Motion will be due September 3, 2019.
 6
 7          5.     Defendants’ Reply will be due September 13, 2019.
 8
 9          DATED this 21st day of August, 2019.
10
11                                          GORDON TILDEN THOMAS & CORDELL LLP
12                                          Attorneys for Plaintiffs
13
14                                          By    s/ John D. Cadagan
15                                               Dale L. Kingman, WSBA #07060
16                                               John D. Cadagan, WSBA 47996
17                                               600 University Street, Suite 2915
18                                               Seattle, Washington 98101
19                                               dkingman@gordontilden.com
20                                               dcadagan@gordontilden.com
21
22                                          CHRISTENSEN HSU SIPES LLP
23                                          Attorneys for Plaintiffs
24                                          By     s/ Mark E. Christensen
25                                               Mark E. Christensen (Admitted Pro Hac Vice)
26                                               Jack C. Hsu (Admitted Pro Hac Vice)
27                                               Mark A. Hooper (Admitted Pro Hac Vice)
28                                               135 South LaSalle Street
29                                               Chicago, IL 60603
30                                               mark@chs.law
31                                               jack@chs.law
32                                               markh@chs.law
33
34                                          FORSBERG & UMLAUF, P.S.
35                                          Attorneys for Defendants USIC and KSIC
36
37                                          By    s/ Ryan J. Hesselgesser (email permission)
38                                               Ryan J. Hesselgesser, WSBA #40720
39                                               901 Fifth Avenue, Suite 1400
40                                               Seattle, WA 98164
41                                               rhesselgesser@foum.law
42
43
44
45


     STIPULATION AND ORDER RE-NOTING MOTIONS FOR                 * 2 5' 2 1      600 University Street
     SUMMARY JUDGMENT AND REVISING BRIEFING                         7 ,/' ( 1    Suite 2915
     SCHEDULE - 2                                                 7+ 2 0 $ 6     Seattle, WA 98101‐4172
     No. 2:19-cv-00044 RSM                                       & 2 5 ' ( //    206.467.6477
 1                                         ORDER
 2
 3         IT IS SO ORDERED this 23rd day of August 2019.
 4
 5
 6
 7
 8
                                            A
                                            RICARDO S. MARTINEZ
 9                                          CHIEF UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     STIPULATION AND ORDER RE-NOTING MOTIONS FOR            * 2 5' 2 1      600 University Street
     SUMMARY JUDGMENT AND REVISING BRIEFING                    7 ,/' ( 1    Suite 2915
     SCHEDULE - 3                                            7+ 2 0 $ 6     Seattle, WA 98101‐4172
     No. 2:19-cv-00044 RSM                                  & 2 5 ' ( //    206.467.6477
